Filed 10/14/14 Seuell v. Hansen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




MICHELLE SEUELL,                                                                             C073878

                   Plaintiff and Respondent,                                     (Super. Ct. No. SCV30311)

         v.

DANIEL HANSEN,

                   Defendant and Appellant.




         Plaintiff Michelle Seuell met defendant Daniel Hansen in 2011 on a dating Web
site. A variety of money issues arose between them, culminating in a court trial. The
trial court found for Seuell in the amount of $17,965 plus costs and ordered that a race car
in her possession be returned to Hansen. The court denied Hansen any monetary
recovery. Hansen, proceeding in propria persona, appeals, challenging the judgment.
We affirm.


                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       At the outset we note that the record before us does not contain a reporter’s
transcript of the court trial. Necessarily we rely on the clerk’s transcript of the
proceedings.1
       Hansen filed an action against Seuell in small claims court to recover a “2002 Ellis
Modified racecar #88” valued at $12,000 and a Craftsman toolbox and tools valued at
$1,000. Subsequently, Seuell filed a complaint against Hansen for breach of contract,
money had and received, and money lent. Hansen’s small claims action was consolidated
with Seuell’s complaint.
       In her complaint, Seuell alleges the following: Hansen requested that she lend him
money, and over two months Seuell lent Hansen over $25,000. Hansen orally agreed to
repay the money. Hansen also offered to purchase various vehicles and other items that
could be sold later by Seuell for a profit. At Hansen’s request, Seuell agreed to rent a
storage facility in which to store and repair the vehicles. Although Hansen agreed to pay
the deposit and monthly rental fee, he failed to reimburse Seuell.
       Seuell attached two written documents to her complaint. In the first, Hansen
stated he owed her $18,765, which would be paid within 90 days. In the second, Hansen
stated he owed her an additional $9,800, which would also be paid within 90 days. Both
documents are dated May 9, 2011, and are signed by Hansen. According to Seuell’s
complaint, these documents constitute a contract between the parties that Hansen
breached by failing to reimburse her the sums listed. Hansen repaid her $2,000. Seuell
claimed $29,365 in damages.
       In its decision, the trial court found Seuell proved her claims by a preponderance
of the evidence, and found her testimony at trial credible. The court also considered the



1 In addition, we granted Seuell’s motion, filed February 7, 2014, to augment the record
to include her complaint.

                                              2
exhibits attached to the complaint and found Hansen agreed to pay Seuell the amounts
listed within 90 days, but failed to do so.
       At trial, although Hansen acknowledged he owed Seuell money and testified the
two exhibits were indeed in his own handwriting, he denied receiving any money from
Seuell. The court found Hansen’s denial “incredibl[e]” and noted Hansen had repaid
$2,000 to Seuell, evidence of the existence of a valid loan agreement. The court did not
find Hansen’s testimony credible “in any material respect.”
       The evidence established Hansen was entitled to receive credits or offsets against
Seuell’s claimed damages, and the court listed each credit. The offsets totaled $10,600,
leaving a total balance due of $17,965.
       Hansen argued he signed the two exhibits under duress, but the trial court found
this defense wanting: “In this case, Eddy Gomez, called as a witness by Mr. Hansen,
testified that on one occasion Ms. Seuell pulled a garage-door type of door at a storage
facility down on Mr. Hansen. It was not established that this affected the financial
transaction between the parties or, specifically, that Mr. Hansen would not have
consented to the transaction but for this incident. Mr. Hansen testified that Ms. Seuell
threatened that if he did not agree in writing that he owed her money, she would do
‘whatever it took’ to recover it. The court does not find that duress was proved with
respect to this incident either. This is so because Mr. Hansen’s testimony is not credible.
Further, he does not appear to be someone who would sign a document because of such a
comment, even assuming Ms. Seuell’s comments amount to a threat. The defense of
duress was not proved.” Based on the evidence, the court found Seuell established the
elements of her cause of action for breach of contract as well as her common counts.
       As for Hansen’s small claims complaint, the court noted Hansen alleged Seuell
owed him $13,000: $12,000 for a “2002 Ellis modified racecar” and $1,000 for a
“Craftsman tool box with tools.” At trial, Hansen claimed he purchased the race car for
$4,500 and expended additional money to make it “race ready.” Seuell testified she

                                              3
placed the race car on craigslist.com, a free advertising site on the Internet, only to try to
determine its value, and apparently it remained in her custody. According to Seuell, the
race car was a “ ‘mess’ ” and she did not want to pay to store it.
       A third-party witness offered testimony as to the race car’s value, but the court
found his opinion lacked foundational support and disregarded the testimony. The court
also found Hansen failed to present sufficient evidence of the value of the toolbox and
tools. Hansen provided no specific evidence as to the types or amounts of tools and parts.
Therefore, Hansen failed to prove the value of the items listed in his complaint by a
preponderance of the evidence.
       Ultimately, the court awarded Seuell $17,965 plus statutory costs. Hansen was not
entitled to any monetary recovery, but Seuell was directed to return the race car to
Hansen within 10 days of the judgment.
       Hansen filed a motion for a new trial, which the trial court denied. Following
entry of judgment, Hansen filed a timely notice of appeal.
                                        DISCUSSION
       In his opening brief, Hansen presents a stream of consciousness recital of the facts
and a cornucopia of legal arguments. Appellate briefs must provide argument and legal
authority for the positions taken. “When an appellant fails to raise a point, or asserts it
but fails to support it with reasoned argument and citations to authority, we treat the point
as waived.” (Badie v. Bank of America (1998) 67 Cal.App.4th 779, 784-785.)
Assignments of error must be set forth with specificity under separate headings. (See
Cal. Rules of Court, rule 8.204(a)(1)(B).) Hansen’s brief sets forth 18 separate numbered
points he contends are the bases for reversing the trial court. Scattered throughout these
arguments are three main claims: the trial judge was biased against him, he did not
receive a fair trial, and the trial court violated his right to due process.




                                                4
       We begin by noting that, on appeal, a judgment of the trial court is presumed
correct. We presume the trial court followed the applicable law; the burden is on the
appellant to demonstrate otherwise. (In re D.W. (2011) 193 Cal.App.4th 413, 417-418.)
       Hansen has elected to proceed on the clerk’s transcript. (Cal. Rules of Court,
rule 8.121.) This is referred to as a “judgment roll” appeal. (Allen v. Toten (1985)
172 Cal.App.3d 1079, 1082.) It is the burden of the party challenging a judgment to
provide an adequate record to assess claims of error. (Ketchum v. Moses (2001)
24 Cal.4th 1122, 1140-1141.) When an appeal is “on the judgment roll,” we must
conclusively presume evidence was presented that is sufficient to support the court’s
findings. (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154 (Ehrler).) Our review is
limited to determining whether any error “appears on the face of the record.” (National
Secretarial Service, Inc. v. Froehlich (1989) 210 Cal.App.3d 510, 521; see Cal. Rules of
Court, rule 8.163.) The rules of appellate procedure apply to Hansen even though he is
representing himself on appeal. (Leslie v. Board of Medical Quality Assurance (1991)
234 Cal.App.3d 117, 121.)
       Hansen’s allegations of judicial bias stem from his claim that the trial court
ignored evidence he offered and based its decision on “profile.” He also objects to
evidentiary rulings made against him. Our review of the trial court’s decision reflects no
such bias. Instead, the trial court carefully outlined the evidence before it and provided a
complete explanation for its rulings.
       In addition, Hansen makes the blanket assertion that he was denied a fair trial and
his due process rights were violated. However, Hansen provides no evidence of such
treatment. He complains that he offered 35 exhibits, but none was used. Again, based on
the record before us, we cannot evaluate any such claims. We must presume the
evidence that was presented at trial is sufficient to support the court’s findings. (Ehrler,
supra, 126 Cal.App.3d at p. 154.) Our review of the record before us reveals no error,
and accordingly, we affirm the judgment.

                                              5
                                  DISPOSITION
     The judgment is affirmed. Seuell shall recover costs on appeal.



                                                        RAYE           , P. J.



We concur:



        BUTZ             , J.



        MAURO            , J.




                                          6